                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DENISE ANN ROUSSIN,

             Plaintiff,

v.                                               Case No: 2:20-cv-905-SPC-MRM

COMMISSIONER OF SOCIAL
SECURITY and UNITED
STATES ATTORNEY,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the file. This is a Social

Security case. The parties have not indicated whether they consent to have

this case, or any part of it, decided by the assigned United States Magistrate

Judge. See 28 U.S.C. § 636(c). Of course, either party is free to withhold

consent without any adverse consequence. If the parties intend to consent,

however, the Court directs them to file a notice of consent form (available of

the Court’s website).

       Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     ORDERED:

     If applicable, the parties are directed to file a notice of consent form on

or before May 28, 2021.

     DONE and ORDERED in Fort Myers, Florida on May 25, 2021.




Copies: All Parties of Record




                                      2
